Citation Nr: 0713858	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  03-03 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left 
knee disability from June 1, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 






INTRODUCTION

The veteran served on active duty from August 1986 to January 
1991, and subsequently enlisted in the Army National Guard of 
California from August 1997 to March 2000, with a record of 
entry level separation following one month of service from 
January to February 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which declined to assign an evaluation in excess of 
10 percent for internal derangement of the left knee after a 
temporary increase due to surgery.


FINDING OF FACT

The veteran failed to report for a VA examination intended to 
provide information about the current severity of his 
service-connected left knee disability; and otherwise the 
evidence of record shows flexion to 130 degrees, normal 
extension, and no instability.  

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent from June 
1, 2002, for a left knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 4.14, 4.71a, 
Diagnostic Codes 5260, 5261 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In a November 2001 letter, the RO informed the veteran that 
it would look at the increasing level of his currently 
service-connected knee.  In an October 2004 letter, the RO 
notified the veteran of the evidence needed to substantiate a 
claim for an increased rating such that the evidence should a 
service-connected disability had gotten worse.  Additionally, 
a November 2006 letter provided notice in compliance with 
Dingess and described how VA determines a disability rating 
and effective date (this information had been sent in a July 
2006 letter that was returned because the veteran had moved 
and not left a forwarding address-thus, the RO sent a 
November 2006 to the veteran's changed address).  
Additionally, October 2004 and May 2005 letters asked the 
veteran the following:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  

In the October 2004 letter (which was not returned to the 
VA), the RO told the veteran what evidence VA would obtain 
and what information and evidence he should provide.  The 
veteran was notified that VA was responsible for getting 
relevant records from a Federal agency and that VA would make 
reasonable efforts to get records not held by a Federal 
agency like records from State or local government, private 
doctors and hospitals, or current or former employers.  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between him and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

It is noted the totality of the letters above provided 
appropriate notice, and in terms of any timing error, the RO 
issued a January 2007 supplemental statement of the case 
(SSOC) following all of the notification letters.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006) 
(recognizing that a timing-of-notice error, as determined in 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), can be 
cured by a readjudication following notification, and a SSOC 
can constitute a readjudication).  Thus, any timing-of-notice 
error in this case has been cured.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, the 
RO obtained VA treatment records when the veteran filed his 
June 2001.  Neither the veteran nor his representative has 
identified additional outstanding records in response to 
recent VCAA letters.  The record also contains a December 
2002 VA examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  As recounted below, VA attempted provide the 
veteran with another VA examination, yet he failed to report.  

Thus, the appellant has been given an essential opportunity 
to advance his claims.  Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) (recognizing that a review of the entire 
record, in relation to 38 U.S.C.A. § 7104(a), and examination 
of various predecisional communications, can assist in 
determining whether the veteran had been "afforded a 
meaningful opportunity to participate in the adjudication").  
No prejudice results in proceeding with the issuance of a 
final decision in this case.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

For all of these reasons, VA has fulfilled its duties to the 
veteran under the VCAA.

Analysis 

A complete review of the record indicates that the veteran's 
claim must be denied because he failed to report to a VA 
examination, and the evidence does not support a higher 
rating.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995) 
(holding that
the Board has the fundamental authority to decide a claim in 
the alternative.) 

A November 1999 rating decision granted service connection 
for internal derangement, right knee, with an initial rating 
of 10 percent from March 19, 1999.  In June 2001, the veteran 
filed the pending claim for an increased rating, and a March 
2002 rating decision granted an increased rating of 20 
percent from June 28, 2001; an evaluation of 100 percent from 
February 8, 2002, based on surgical or other treatment 
necessitating convalescence; and a 10 percent rating from 
June 1, 2002.  In his March 2002 notice of disagreement, the 
veteran contested the RO's decision to put the rating back at 
10 percent from June 1, 2002.  

In December 2002, the veteran underwent a VA general medical 
examination, and a December 2002 rating decision continued 
the 10 percent rating from June 1, 2002.  

In October 2004, the Board remanded the veteran's case for a 
VA examination.  Particularly, the Board found that the 
December 2002 VA examination had not provided findings 
concerning any limitation of motion due to pain and excess 
fatigability; flare-ups (if any); and whether pain could 
significantly limit functional ability during flare-ups, or 
when the left knee was repeatedly used, which was necessary 
for a decision on the claim.

Thereafter, the record contains a May 2005 RO letter that 
informed the veteran it had asked a VA medical facility to 
schedule him for an examination, and the veteran failed to 
report.

Upon the case being returned to the Board for a final 
decision, the veteran's representative pointed to a 
discrepancy in the veteran's reported address on several 
compensation and pension inquiry forms.  

Thus, in July 2006, the Board remanded the matter to provide 
another opportunity to the veteran concerning a VA 
examination with a correct address.  In September 2006, the 
RO sent a letter informing the veteran that among other 
things, without a VA examination VA may have to deny his 
claim.  Subsequently, the record indicates that this letter 
was returned as undeliverable mail because the veteran had 
apparently moved and had not left a forwarding address.

In November 2006, the RO sent another letter to the veteran 
at a new address, and again informed him about an upcoming VA 
examination and the possible consequences of failing to 
report.  Thereafter, a November 2006 letter from VA Greater 
Los Angeles Healthcare System informed the veteran that had 
an appointment scheduled on December 5, 2006.  A December 17, 
2006, letter from the medical facility noted that the veteran 
had missed his appointment, and urged him to call the 
scheduling center to reschedule his appointment.  Further, 
the file contains a note from the scheduled VA examiner that 
the veteran had not appeared for his compensation and pension 
examination.  

VA regulation specifically addresses failure to report for a 
VA examination as follows:  When entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination concerning an increased rating claim, that claim 
shall be denied.  38 C.F.R. § 3.655.  

The Board specifically sought a VA examination in order to 
generate additional evidence in compliance with legal 
precedent to ensure that the veteran was given every 
consideration in terms of potentially assigning a higher 
disability rating.  

As such, the evidence of record does not provide a basis for 
assigning a rating in excess of 10 percent from June 1, 2002.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II.  Evaluations for limitation of flexion of a knee 
are assigned as follows:  Flexion limited to 60 degrees is 
0 percent, flexion limited to 45 degrees is 10 percent, 
flexion limited to 30 degrees is 20 percent, and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Evaluations for limitation of extension of the knee are 
assigned as follows:  Extension limited to 10 degrees is 10 
percent, extension limited to 15 degrees is 20 percent, 
extension limited to 20 degrees is 30 percent, extension 
limited to 30 degrees is 40 percent, and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

It is noted that a veteran may be rated separately under 
codes that address limitation of motion (like DC's 5003, 
5260, and 5261) and DC 5257 because the latter code does not 
take limitation of motion into account.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994); VAOPGCPREC 9-98.  Also, 
where a veteran has a limitation of flexion and a limitation 
of extension, the limitations must be rated separately to 
adequately compensate for functional loss, which comports 
with the principle underlying Esteban.  See VAOPGCPREC 9-
2004.  

The record contains a June 2002 mental health treatment note 
indicated an Axis III knee problem, knee replacement 
broached.  A July 2002 treatment note contained the veteran's 
complaint of worsening knee pain, and an assessment was 
moderate degenerative joint disease, bilateral, with use of 
cane.  

A December 2002 VA general medical examination noted that a 
claims file had not been available for review.  The examiner 
noted that the veteran had undergone a second arthroscopic 
surgery of the left knee, which showed chrondromalacia.  The 
veteran stated that the knee was still hurting, and he felt 
like he could not work.  Physical assessment found no bony 
deformities, joint effusions, or abnormalities.  Palpations 
showed no effusions, and there was minimal reduction in joint 
spaces bilaterally.  The examiner found no varus or valgus 
laxity, and the patella tracked normally.  The veteran had 
negative Lachman, McMurray, and drawer signs.  Range of 
motion was 0 to 130 bilaterally, and there was no weakness in 
the lower extremities.  The diagnosis was chondromalacia of 
the left knee.  The examiner stated that the left knee exam 
was basically normal, and the left knee had not shown 
significant abnormalities.  Also, the veteran's gait, 
posture, and stance were all normal and he was not limping, 
using a cane or crutches.  

In his January 2003 VA Form 9, the veteran stated that the 
December 2002 VA examiner had barely even moved his knee, and 
that he had just wanted to get the veteran out of the 
examination room.  The veteran stated that since the surgery 
his knee had gotten worse.  Overall, the veteran thought that 
the VA examination had been poorly done, and did not reflect 
the degree of severity of his knee disability.  

As noted above, VA attempted to provide the veteran with 
another VA examination to assess the current severity of his 
knee disability and the veteran failed to report.  Thus, 
given the medical evidence of record, it is determined that a 
rating in excess of 10 percent is not warranted.  Pointedly, 
the veteran does not have flexion limited to 30 degrees for a 
20 percent rating under DC 5260, or extension limited to 15 
degrees for a 20 percent rating under DC 5261.  Additionally, 
DC 5258 is not applicable because the December 2002 VA 
examiner found no effusion into the joint, and there is no 
evidence of frequent episodes of locking.  Similarly, the 
examiner found no evidence of subluxation or instability, and 
accordingly a separate rating is not warranted under DC 5257.  

The medical evidence does not show that the veteran's knee 
disability involves ankylosis under DC 5256, or impairment of 
the tibia and fibula under DC 5262.  Further, the veteran has 
the maximum rating possible under DC 5263 for genu recurvatum 
(though no weakness or weight-bearing insecurity had ever 
been identified).  Finally, because the veteran's range of 
motion for extension was normal, and thus a separate 
evaluation for any limitation thereof is not warranted.  

Notably, the December 2002 VA examiner found that the veteran 
had an essentially normal knee examination, and thus an 
increased rating under DeLuca is not appropriate.  Any 
functional loss due to pain on movement, etcetera, is 
accounted for in the currently assigned 10 percent rating, 
particularly in light of the finding that the veteran had 
flexion to 130 degrees, and the rating criteria requires loss 
of flexion to 45 degrees for a 10 percent rating.  Given this 
significant discrepancy in the veteran's actual range of 
motion and the limited motion in DC 5260 for a 10 percent 
rating, the Board concludes that the 10 percent rating 
necessarily addresses any functional loss due to DeLuca 
factors.  Moreover, VA attempted to provide the veteran with 
a VA examination for the purpose of producing additional 
findings concerning functional loss, and again, the veteran 
failed to report.  

A preponderance of the evidence is against the claim, and it 
is denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 10 percent from June 1, 2002, is 
denied.  



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


